Citation Nr: 0633437	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-22 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for residuals of a lumbar spine injury with osteoarthritis 
and disc disease for the period prior to April 2005.

2.  Entitlement to a disability rating higher than 40 percent 
for residuals of a lumbar spine injury with osteoarthritis 
and disc disease for the period since April 2005. 

3.  Entitlement to an initial disability rating higher than 
20 percent for residuals of a fracture of the left ankle.

4.  Entitlement to an initial disability rating higher than 
10 percent for hallux rigidus and degenerative joint disease 
of the right great toe.  

5.  Entitlement to an initial disability rating higher than 
10 percent for hallux rigidus and degenerative joint disease 
of the left great toe.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran retired in June 1983 after more than 20 years of 
active duty service.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2006).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO granted 
service connection for residuals of a lumbar spine injury 
with osteoarthritis and disc disease, residuals of a fracture 
of the left ankle, and hallux rigidus and degenerative joint 
disease of both great toes.  The veteran appealed that 
decision with respect to the initial disability ratings 
assigned for each disability.  

The veteran also appealed the January 2002 rating decision 
with respect to the RO's denial of service connection for 
right ear hearing loss, the assignment of an initial 10 
percent disability rating for tinnitus, and the assignment of 
an initial noncompensable (zero percent) disability rating 
for left ear hearing loss.  At a June 2004 hearing, however, 
the veteran indicated that he wanted to withdraw his appeal 
concerning each of those issues.  Thus, they are no longer on 
appeal.  38 C.F.R. § 20.204 (2006). 

The January 2002 rating decision also denied service 
connection for hepatitis.  However, the Board denied that 
claim in a February 2005 decision.  At that time, the Board 
also remanded the remaining issues on appeal to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and to schedule the veteran for appropriate 
examinations in order the accurately assess the nature and 
severity of the disabilities on appeal.  The case is once 
again before the Board for review. 


FINDINGS OF FACT

1.  Prior to April 2005, the veteran's disability due to 
residuals of a lumbar spine injury with osteoarthritis and 
disc disease has not been characterized by severe 
intervertebral disc disease with recurring attacks with 
intermittent relief, severe limitation of motion of the 
lumbar spine, forward flexion of the thoracolumbar spine of 
30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, incapacitating episodes requiring bed 
rest prescribed by a physician, or incomplete paralysis of 
the sciatic nerve.

2.  Since April 2005, the veteran's disability due to 
residuals of a lumbar spine injury with osteoarthritis and 
disc disease has not been characterized by pronounced 
intervertebral disc syndrome, favorable ankylosis of the 
entire thoracolumbar spine, incapacitating episodes requiring 
bed rest prescribed by a physician, or incomplete paralysis 
of the sciatic nerve.

3.  The veteran's left ankle is not ankylosed and shows no 
sign of marked malunion or nonunion of the tibia or fibula.  

4.  A 10 percent rating has been assigned for each great toe 
disability due to hallux rigidus and degenerative joint 
disease, which is the maximum rating authorized under 
Diagnostic Codes 5280 and 5281, and neither great toe 
disability is analogous to amputation with removal of the 
metatarsal head. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for residuals of a lumbar spine injury with 
osteoarthritis and disc disease have not been met for the 
period prior to April 2005.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292, 
5293 (effective prior to September 26, 2003); Diagnostic Code 
5293 (effective from September 23, 2002, to September 26, 
2003); Diagnostic Code 5243 (effective September 26, 2003).

2.  The criteria for a disability rating higher than 40 
percent for residuals of a lumbar spine injury with 
osteoarthritis and disc disease have not been met for the 
period since April 2005.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(effective prior to September 26, 2003); Diagnostic Code 5293 
(effective from September 23, 2002, to September 26, 2003); 
Diagnostic Code 5243 (effective September 26, 2003).

3.  The criteria for an initial disability rating higher than 
20 percent for residuals of a fracture of the left ankle have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 5270, 
5271 (2006).

4.  The criteria for an initial disability rating higher than 
10 percent for hallux rigidus and degenerative joint disease 
of the right great toe have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.71a, Diagnostic Codes 5280, 5281 (2006).

5.  The criteria for an initial disability rating higher than 
10 percent for hallux rigidus and degenerative joint disease 
of the left great toe have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R.   
§§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 5280, 5281 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a Lumbar Spine 
Injury with Osteoarthritis and 
Disc Disease

The record shows that the veteran was treated for low back 
pain following parachute jumps while on active duty.  The 
diagnosis was traumatic arthritis secondary to jump injuries.  
Treatment records dated after service disclosed evidence of 
lumbar disc disease.  As a result, a January 2002 rating 
decision granted service connection and assigned a 10 percent 
disability rating for residuals of a lumbar spine injury with 
osteoarthritis and disc disease, effective June 29, 2001.  

After the veteran filed a notice of disagreement with respect 
to the 10 percent rating, a June 2003 rating decision 
increased this disability rating to 20 percent, effective 
June 29, 2001.  However, the veteran continued his appeal.  
Thereafter, a May 2005 rating decision granted a 40 percent 
disability rating for the veteran's low back disability, 
effective April 1, 2005.  

Since the RO did not grant the 40 percent rating back to the 
date of claim (June 29, 2001), two issues are on appeal 
before the Board: (1) Entitlement to a disability rating 
higher than 20 percent for residuals of a lumbar spine injury 
with osteoarthritis and disc disease prior to April 2005; and 
(2) entitlement to a disability rating higher than 40 percent 
for residuals of a lumbar spine injury with osteoarthritis 
and disc disease since April 2005.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.      § 5110(g).  

The veteran's low back disability was initially rated under 
Diagnostic Codes (DC) 5010 and 5293.  DC 5010 provides that 
traumatic arthritis, substantiated by X-ray findings, is to 
be evaluated under DC 5003 for degenerative arthritis, which 
in turn provides that such disability will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003.

At the time the veteran filed his claim, limitation of motion 
of the lumbar spine was evaluated under DC 5292, which 
provides a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

In addition, DC 5293 provides a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief; and a 
60 percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, Diagnostic Code 
5293 (September 23, 2002).

Under the revised criteria, a 20 percent rating requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating requires incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2006).

A.  Prior to April 2005

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's low back disability does not 
meet the criteria for a disability rating higher than 20 
percent for the period prior to April 2005.  The evidence to 
be considered during this period includes private treatment 
records, VA outpatient treatment records, and two VA 
examination reports, none of which show severe limitation of 
motion of the lumbar spine, severe intervertebral disc 
syndrome, or that the veteran required bed rest prescribed by 
a physician, all providing evidence, as a whole, against the 
claim.

The evidence during this period shows that range-of-motion 
testing of the veteran's lumbar spine was performed at VA 
examinations in January 2002 and April 2003.  In January 
2002, the veteran's lumbar spine demonstrated flexion of 80 
degrees, extension of 30 degrees, right and left lateral 
flexion of 30 degrees, and right and left rotation of 30 
degrees.  In April 2003, his lumbar spine demonstrated 
flexion of 80 degrees, extension of 10 degrees, right and 
left lateral flexion of 20 degrees, and right and left 
rotation of 30 degrees.  

These findings reflect only a slight decrease in range of 
motion of the lumbar spine.  In fact, the January 2002 report 
shows full range of motion of the lumbar spine with only a 10 
degrees loss of flexion, providing evidence against the 
evaluation at that time, let alone providing an increased 
evaluation.  The April 2003 report also shows only a 10 
degree loss of full flexion, a 20 degree loss of full 
extension, and a 10 degree loss of full lateral flexion.  
Thus, the veteran's lumbar spine does not demonstrate 
moderate limitation of motion.  However, in light of the 
veteran's complaints of pain at both examinations, a 20 
percent rating is appropriate for moderate limitation of 
motion under DC 5292.  Nevertheless, these findings are not 
analogous to severe limitation of motion of the lumbar spine, 
for which a 40 percent rating is assigned.  

These findings also do not meet the criteria for a disability 
rating higher than 20 percent under the newly revised General 
Rating Formula for Diseases and Injuries of the Spine, even 
with consideration of pain and function loss caused by pain.  
Since the veteran's thoracolumbar spine demonstrated flexion 
of 80 degrees (which is greater than 60 degrees), and a 
combined range of motion of 230 degrees in January 2002 and 
190 degrees in April 2003 (which is greater than 120 
degrees), with no evidence of spasm or guarding significant 
to cause an abnormal gait or abnormal spinal contour, he has 
not even met the criteria for a 20 percent rating under the 
revised General Rating Formula for Disease and Injuries of 
the Spine.

The Board also finds that a disability rating higher than 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board notes that 
both VA examination reports indicate that the veteran 
experiences pain on motion.  In addition, the April 2003 
report notes the presence of marked fatigability and loss of 
range of motion with repeated movements, and extreme 
difficulty in attempting to perform these maneuvers against 
any kind of resistance.  However, in light of the fact that 
the veteran's lumbar spine demonstrates only slight 
limitation of motion, there is simply no basis to assigned a 
disability rating in excess of 20 percent, as the veteran's 
pain and fatigability do not appear to cause severe 
limitation of motion.  There is also no evidence that the 
veteran requires the use of any kind of assistive device to 
ambulate.  Therefore, prior to April 2005, there is no basis 
for a disability rating in excess of 20 percent under 
applicable rating criteria pertaining to limitation of 
motion, even with consideration of the veteran's complaints 
of pain.  In fact, without consideration of pain, the 
evaluation at that time could not be justified. 

A disability rating in excess of 20 percent is also not 
warranted under DC 5293, as there is no evidence of severe 
intervertebral disc syndrome.  The veteran testified at a 
hearing held in June 2004 before the undersigned Veterans Law 
Judge concerning his neurological symptoms.  He testified 
that he had been experiencing radiating pain down both lower 
extremities for the past 18 months.  He also described a 
"needle" sensation in both ankles.  However, the objective 
medical evidence does not indicate that his low back 
disability causes severe intervertebral disc syndrome. 

In this regard, VA treatment records dated in 2001 show no 
significant neurological findings.  For example, a June 2001 
entry notes that neurological testing was grossly intact.  A 
November 2001 entry also notes that patella and Achilles 
reflexes were 2+, and that sensory and motor examinations 
were within normal limits.  The VA examinations reports dated 
in January 2002 and April 2003 also show no significant 
neurological findings.  The January 2002 report notes that 
both knee and ankle jerks were intact, while the April 2003 
report notes that deep tendon reflexes were 2+ at the patella 
and ankles, and that strength was preserved in both legs.  In 
short, none of these findings suggest that the veteran's low 
back disability was manifested by severe intervertebral disc 
syndrome, as required for a 40 percent rating under DC 5293.  
The post-service medical record outweighs the veteran's 
statements.

Private treatment records show that surgery was discussed 
with the veteran in August 2004.  However, a physical 
examination at that time revealed that strength was 5/5, that 
reflexes were 2+ and equal bilaterally, that straight leg 
raising was negative bilaterally, and that he walked with a 
normal gait.  In October 2004, the veteran underwent a 
decompression lumbar laminectomy.  Follow-up treatment 
records dated in November and December of 2004 reveal that 
the veteran's condition had actually improved with surgery, 
as no neurological findings were objectively shown.  In 
short, since none of these findings is consistent with severe 
intervertebral disc syndrome, a disability rating higher than 
20 percent has not been shown. 

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  There is no 
indication in the record that a physician has ever prescribed 
bed rest because of the veteran's low back disability.  
Accordingly, the revised version of DC 5293, in effect from 
September 23, 2002, cannot serve as a basis for an increased 
rating based upon incapacitating episodes.  

The Board must also consider whether separate ratings for 
chronic orthopedic and neurologic manifestations of the 
veteran's degenerative disc disease of the lumbar spine, when 
combined under 38 C.F.R. § 4.25, result in a higher combined 
disability rating.  With respect to the veteran's orthopedic 
manifestation, the Board has already determined that his low 
back disability is manifested by moderate limitation of 
motion under DC 5292, for which a 20 percent rating is 
warranted.  

As to the determination of an appropriate rating for his 
neurological manifestations, the Board finds that the 
veteran's low back disability is not manifested by any 
incomplete paralysis of the sciatic nerve, as required for a 
compensable rating under DC 8520.  See 38 C.F.R. § 4.124a.  
As previously discussed, no significant neurological findings 
have been objectively shown in either lower extremity.  The 
VA examination reports, for example, show that both knee and 
ankle jerks were intact, that deep tendon reflexes were 2+ at 
the patella and ankles, and that strength was preserved in 
both legs.  Thus, a compensable rating is not warranted for 
neurological manifestations of the veteran's low back 
disability.  See 38 C.F.R.       § 4.31 (2006).  

Therefore, even when combining the veteran's orthopedic and 
neurologic manifestations of his low back disability, a 
disability rating higher than 20 percent is not warranted.  
See 38 C.F.R. § 4.25.  The veteran's low back disability does 
not meet the criteria for a disability rating higher than 20 
percent under applicable rating criteria for the entire 
period prior to April 2005. 

B.  Since April 2005

The veteran was afforded a VA examination in April 2005.  The 
RO concluded that findings from that examination show severe 
limitation of motion of the veteran's lumbar spine, for which 
a 40 percent disability rating is warranted.  Before this 
time, as cited above, the medical evidence did not support 
such a finding. 

The Board must therefore determine whether the veteran's low 
back disability warrants a disability rating higher than 40 
percent since April 2005.  For the reasons set forth below, 
the Board finds that the veteran's low back disability does 
not meet any of the applicable criteria for a disability 
rating higher than 40 percent during this period.  

Since DC 5292 does not provide a disability rating higher 
than 40 percent, it is not relevant to this period.  The 
Board also finds that the veteran's degenerative disc disease 
is not manifested by "pronounced" intervertebral disc 
syndrome, as required for a 60 percent rating under the old 
criteria of DC 5293.  

The medical evidence during this period includes two VA 
examination reports dated in April 2005 and March 2006, 
neither of which show pronounced intervertebral disc 
syndrome.  The April 2005 VA examination report notes that 
both lower extremities demonstrate full strength, with normal 
sensation and normal reflexes.  The March 2006 VA examination 
report notes the presence of active movement against some 
resistance with flexion and extension of the left hip, as 
well as active movement against full resistance with flexion 
and extension of the right hip.  A sensory examination of the 
left lower extremity revealed impairment in vibration and 
pinprick testing but no impairment to light touch and 
position sense.  No sensory impairment was found in the right 
lower extremity.  A reflex examination revealed that ankle 
jerks were 2+ bilaterally, while knee jerks were 2+ for the 
right and 3+ for the left.  In light of these findings, it is 
apparent that the veteran's low back disability is not 
manifested by pronounced intervertebral disc syndrome.

A disability rating higher than 40 percent is also not 
available under the revised rating criteria for 
intervertebral disc syndrome.  Neither examination report 
discussed above makes any reference to incapacitating 
episodes which require bed rest prescribed by a physician.  
Thus, there is no evidence of incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months. 

Moreover, since the veteran's orthopedic manifestations have 
been rated as 40 percent disabling, with no evidence of 
incomplete paralysis of the sciatic nerve in either lower 
extremity, a disability rating higher than 40 percent is not 
warranted based on combining his orthopedic and neurologic 
manifestations of his degenerative disc disease of the lumbar 
spine.  38 C.F.R. § 4.25.  Accordingly, a disability rating 
higher than 40 percent is not warranted under the revised 
criteria for rating intervertebral disc syndrome.  

In addition, since both VA examination reports specifically 
note that the veteran's thoracolumbar spine is not ankylosed, 
a 60 percent rating is not warranted under the newly revised 
General Rating Formula for Diseases and Injuries of the 
Spine.  Indeed, range-of-motion testing in April 2005 
revealed flexion of 20 degrees, extension of zero degrees, 
right and left lateral flexion of 10 degrees, and right and 
left lateral rotation of 10 degrees.  Testing in March 2003 
revealed flexion of 30 degrees, extension of zero degrees, 
right and left lateral flexion of 30 degrees, right rotation 
of 20 degrees, left rotation of 30 degrees.  Thus, the 
veteran's spine is not ankylosed.  

With respect to the provisions of 38 C.F.R. § 4.40, 4.45, and 
4.59, the Board notes that both VA examination reports note 
that the veteran experiences pain with all movements.  
However, no significant motor weakness has been attributed to 
the veteran's low back disability.  The Board also places 
significant probative value on the fact that the veteran does 
not require the use of an assistive device to ambulate.  The 
Board thus concludes that a disability rating higher than 40 
percent is not warranted on the basis of functional loss due 
to pain, weakness, fatigability, or incoordination of the 
lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In short, the veteran's low back disability does not meet the 
criteria for a disability rating higher than 40 percent under 
applicable rating criteria for the entire period since April 
2005.

II.  Residuals of a Fracture of the Left Ankle

The veteran fractured his left ankle during a parachute jump 
while on active duty.  Surgery was performed in 1982 to 
remove bone chips in his left ankle.  The January 2002 rating 
decision therefore granted service connection and assigned a 
20 percent disability rating for residuals of a fracture of 
the left ankle, effective June 2001.  The veteran now claims 
that he is entitled to a disability rating higher than 20 
percent for this disability.  See Fenderson, 12 Vet. App. at 
126.

The veteran's left ankle disability is currently rated as 20 
percent disabling under DC 5271, for marked limitation of 
motion.  Since this is the maximum rating allowed under this 
diagnostic code, the Board must determine whether any other 
applicable code provision warrants a higher rating for this 
disability.  38 C.F.R. § 4.71a, DC 5271.

Evaluations higher than 20 percent are provided under DC 5270 
where the ankle is ankylosed.  See 38 C.F.R. § 4.71a, DC 
5270.  Ankylosis is "[s]tiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  However, no such evidence has been submitted.

Although the mobility of the veteran's left ankle is limited, 
it has never been characterized as immobile and, in any 
event, no fibrous or bony union across the joint (which would 
indicate consolidation of the joint) has been shown.  In this 
regard, the January 2002 VA examination report notes that the 
veteran's left ankle demonstrated 5 degrees of dorsiflexion 
and 20 degrees of plantar flexion.  The April 2005 VA 
examination report also notes that the veteran's left ankle 
is not ankylosed.  Since ankylosis of the left ankle has not 
been shown, a disability rating higher than 20 percent is not 
warranted under DC 5270.

The Board has also considered DC 5262, which provides a 30 
percent evaluation for malunion of the tibia and fibula with 
marked ankle disability, and a 40 percent evaluation for 
nonunion of the tibia and fibula with loose motion which 
requires a brace. See 38 C.F.R. § 4.71a, DC 5262 (2005).  
However, neither examination report shows that the veteran's 
left ankle is characterized by malunion or nonunion with 
marked impairment.  Thus, a disability rating higher than 20 
percent is not warranted under DC 5262.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered the argument that an 
increased rating is warranted on the basis of functional loss 
due to the veteran's complaints of pain.  See DeLuca, 8 Vet. 
App. at 204-08.  Where, as in this case, a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
As such, since there is no applicable diagnostic code which 
provides a disability rating higher than 20 percent for 
limitation of motion of the ankle, consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 is not in order.

In short, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 20 
percent for the veteran's residuals of a fracture of the left 
ankle.  Accordingly, the appeal is denied.

III.  Hallux Rigidus and Degenerative 
Joint Disease of the Right and Left 
Great Toes

The veteran's numerous parachute jumps in service also 
resulted in injuries to both great toes.  The January 2001 
rating decision therefore granted service connection for 
hallux rigidus and degenerative joint disease of the right 
and left great toes.  The RO assigned a 10 percent disability 
rating for each great toe, effective June 2001, which the 
veteran appealed.  See Fenderson, 12 Vet. App. at 126.

Each great toe disability has been rated under DC 5281, which 
provides that severe unilateral hallux rigidus is to be rated 
as severe hallux valgus.  38 C.F.R. § 4.71a; DC 5281.  Hallux 
valgus is rated under DC 5280, which provides a 10 percent 
rating when there is severe hallux valgus, equivalent to 
amputation of the great toe; or when there has been an 
operation with resection of the metatarsal head.  A 
disability rating greater than 10 percent is not available 
under this diagnostic code.  38 C.F.R. § 4.71a; DC 5280.  

In order for the veteran to receive a rating higher than 10 
percent, it must be demonstrated that either great toe 
disability is analogous to an amputation of the great toe 
with removal of the metatarsal head, for which a 30 percent 
rating is assigned.  See 38 C.F.R. § 4.71, DC 5171 (2006).  

Although the veteran complains of various symptoms, none of 
the objective findings are at a level of severity which are 
equivalent to this level of amputation.  A June 2000 report 
from the River Valley Orthopedic Center notes that the left 
first metatarophalangeal (MTP) joint demonstrated 
dorsiflexion from neutral to 10 degrees, with 10 degrees of 
plantar flexion.  The right first MTP joint demonstrated 
dorsiflexion from 10 to 15 degrees and plantar flexion from 
15 to 20 degrees.  X-rays revealed severe degenerative 
changes at the MTP joints of both great toes with marked 
osteophyte formation.  Since these findings are not analogous 
to amputation of the great toe with removal of the metatarsal 
head, a 30 percent disability rating is not warranted under 
DC 5171.  

Findings contained in VA examination reports also do not 
reflect that either toe disability is analogous to amputation 
of the great toe with removal of the metatarsal head.  The 
January 2002 VA examination report notes that the first left 
MTP joint lost over 90 percent of full motion and that the 
first right MTP joint lost between 75 to 80 percent of full 
motion.  The diagnostic impression was bilateral hallux 
rigidus, which precludes motion of either first MTP point.  
The April 2005 VA examination report also shows that both 
first MTP joints exhibited 5 degrees of dorsiflexion, which 
decreased to zero with repetitive use, as well as zero 
degrees plantar flexion.  Although these findings show a 
significant loss of motion in both great toes, they are still 
not analogous to amputation of the great toe with removal of 
the metatarsal head.

In short, since each great toe disability is at the maximum 
schedular rating for hallux rigidus and hallux valgus, and 
since neither toe disability is analogous to amputation of 
the great toe with removal of the metatarsal head, an initial 
disability rating higher than 10 percent is not warranted for 
either toe disability. 

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence indicates that any disability on 
appeal has independently caused marked interference with 
employment or required frequent periods of hospitalization.  
The record shows that the veteran recently stopped working 
because of nonservice-connected disabilities.  Of particular 
relevance, a Social Security Administration (SSA) decision 
notes that the veteran is disabled due to a primary diagnosis 
of peripheral vascular disease and a secondary diagnosis of 
chronic ischemic heart disease (not at issue before the VA at 
this time, providing evidence against these claims).  There 
is also no evidence that the disabilities on appeal have 
required hospitalization or bed rest which interferes with 
his ability to work.  See Fanning v. Brown, 4 Vet. App. 225, 
229 (1993) (holding that the Board was required to consider 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) 
where the record contains evidence that the veteran's 
disability required frequent hospitalizations and bed rest 
which interfere with employability.)

Although the Board notes that the disabilities on appeal most 
likely interfere with his ability to perform certain jobs, 
such impairment is already contemplated by the applicable 
schedular criteria so that consideration of an extraschedular 
basis is not shown to be necessary.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

V.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, a letter from the RO dated 
in August 2001, as well as letters from the Appeals 
Management Center (AMC) dated in March 2005, May 2005, 
December 2005, February 2006, and June 2006, (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that these letters also fully comply with the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claims in January 2002.  However, 
the timing of the subsequently issued letters is not 
prejudicial to the veteran, as he was provided adequate 
notice before the claims were readjudicated by various rating 
decisions and supplemental statements of the case, the most 
recent of which was issued in May 2006.  See Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006) 
(holding that as long as a determination was made following 
the notice letter, there was no need to draw a distinction as 
to whether an adjudicatory decision was issued in a rating 
decision or a statement of the case).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was also afforded several VA examinations to 
determine the nature and severity of his disabilities 
involving his lower back, left ankle, and great toes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

A disability rating higher than 20 percent for residuals of a 
lumbar spine injury with osteoarthritis and disc disease for 
the period prior to April 2005 is denied.

A disability rating higher than 40 percent for residuals of a 
lumbar spine injury with osteoarthritis and disc disease for 
the period since April 2005 is denied. 

An initial disability rating higher than 20 percent for 
residuals of a fracture of the left ankle is denied.

An initial disability rating higher than 10 percent for 
hallux rigidus and degenerative joint disease of the right 
great toe is denied.  

An initial disability rating higher than 10 percent for 
hallux rigidus and degenerative joint disease of the left 
great toe is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


